                                         Case 5:17-cv-07076-SVK Document 156 Filed 02/11/20 Page 1 of 1




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3     SALINAS VALLEY MEMORIAL                          Case No. 17-cv-07076-SVK
                                         HEALTHCARE SYSTEM,
                                   4
                                                       Plaintiff,                         FURTHER CASE MANAGEMENT
                                   5                                                      ORDER
                                                v.
                                   6
                                         MONTEREY PENINSULA
                                   7     HORTICULTURE, INC., et al.,
                                   8                   Defendants.

                                   9          The Court held a status conference on February 11, 2020, at which all parties appeared by

                                  10   telephone. The Court ORDERS as follows:

                                  11             1. In light of the settlement between Plaintiff Salinas Valley Memorial Healthcare

                                  12                 System and the Monterey Peninsula Horticulture Defendants, Plaintiff shall file a
Northern District of California
 United States District Court




                                  13                 dismissal of the First Amended Complaint.

                                  14             2. In an effort to resolve the unresolved issues arising from the Third Party

                                  15                 Complaint, the Monterey Peninsula Horticulture Defendants and Third Party

                                  16                 Defendants Advanced Medical Pricing Solutions, Inc., Claims Delegate Services,

                                  17                 LLC, and Alliant Insurance Services, Inc. (collectively, “the remaining parties”) are
                                                     ordered to return to mediation with mediator George Wailes, with a deadline of
                                  18
                                                     May 15, 2020 to complete mediation.
                                  19
                                                 3. The further status conference scheduled for April 14, 2020 is CONTINUED to
                                  20
                                                     May 26, 2020 at 10:00 a.m. The remaining parties must file a status report by
                                  21
                                                     May 20, 2020. If a dismissal is filed before May 26, 2020, the parties do not need
                                  22
                                                     to appear.
                                  23
                                                 4. All other pretrial and trial dates remain on calendar.
                                  24
                                              SO ORDERED.
                                  25
                                       Dated: February 11, 2020
                                  26
                                  27                                                              SUSAN VAN KEULEN
                                                                                                  United States Magistrate Judge
                                  28
